Citation Nr: 0813174	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-24 379A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa

THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder to include schizophrenia and post-traumatic stress 
disorder.  

2. Entitlement to service connection for pes planus.  

3. Entitlement to Department of Veterans Affairs treatment 
for a psychosis under 38 U.S.C.A. § 1702.  

REPRESENTATION

Veteran represented by:  The American Legion

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1971 to January 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Prior to the promulgation of a Board decision in the appeal, 
the Board received written notification in February 2008 from 
the veteran that he desired to withdraw his appeal on the 
claims of service connection for a psychiatric disorder to 
include schizophrenia and post-traumatic stress disorder and 
for service connection for pes planus, and the claim for VA 
treatment for a psychosis under 38 U.S.C.A. § 1702.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran.  38 C.F.R. § 20.204.  




In February 2008, the veteran in written correspondence 
received by the Board indicated that he desired to "stop the 
appeal process" and that he did not want to appeal his case 
any further, effective immediately.  His appeal consists of 
the claims of service connection for a psychiatric disorder 
to include schizophrenia and post-traumatic stress disorder 
and for service connection for pes planus, and a claim for VA 
treatment for a psychosis under 38 U.S.C.A. § 1702.  
Accordingly, the Board does not have jurisdiction to review 
the appeal. 


ORDER

The appeal is dismissed.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


